Citation Nr: 0631775	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of right 
knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION


The appellant served on active duty from July 1977 to July 
1981 in the U.S. Air Force, and from November 1983 to May 
1984 and November 1990 to April 1991 in the U.S. Army 
Reserves.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2005, the Board remanded this issue for further 
development, which has been completed.  The case has been 
returned to the Board for consideration.


FINDING OF FACT

A chronic right knee disability is not shown in service and 
arthritis was not manifest within 1 year of separation.  The 
current abnormal right knee pathology is not related to 
active service.


CONCLUSION OF LAW

Residuals of right knee sprain were not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Prior to the initial rating decision 
in July 2002, the RO sent a letter in April 2001 to the 
appellant that noted the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether the veteran or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, this letter requested that the 
appellant provide VA with copies of any records in his 
possession.  In December 2002, the appellant was further 
advised of 38 C.F.R. § 3.159 in the Statement of the Case.  
VCAA notification of record essentially satisfied the notice 
requirements of law.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The appellant was also provided notice of the disability 
rating and effective dated criteria in the April 2006 
Supplemental Statement of the Case.  While this notice was 
not provided prior to the initial AOJ adjudication, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant, as the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
service and VA medical records are associated with the 
claims file, as well as a VA examination reports.  However, 
complete service medical records have not been received.  VA 
requested in December 2001 and again in October 2004 that 
the appellant submit NA Form 13075 so that VA could attempt 
to obtain those missing service medical records.  However, 
no response has been received to date.  "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In the absence of the appellant's 
cooperation in submitting this form or the relevant 
information therefrom, VA cannot reasonable obtain the 
missing service medical records.  As such, VA has no further 
obligations regarding these records.  Notwithstanding, the 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2006).

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for residuals of right knee sprain.  A chronic right knee 
disability is not shown in service or soon after service 
discharge, and any currently shown abnormal right knee 
pathology is not related to active service.

Service medical records reflect that the appellant was 
treated for multiple complaints of left knee pain and that, 
in June 1979, he underwent physical therapy for 
strengthening the knees to alleviate pain.  A November 1979 
physical therapy note indicated probable internal 
derangement of the left knee and a questionable problem with 
the right knee.  The appellant was instructed in a home quad 
program.  An evaluation in February 1980 revealed a stable 
left and right knee.  In July 1980, the appellant was 
involved in an auto accident, but no injury to the right 
knee was reported.  Service separation examination dated May 
1981 shows a complaint of minor pain in the knees, but 
clinical evaluation was normal.

Report of VA examination dated May 1983 is silent for right 
knee complaints and any abnormal right knee pathology.

The first objective evidence of abnormal right knee 
pathology is on January 2002 VA examination.  By history, 
the appellant sprained his right knee in 1979 and received 
physical therapy.  There was some limitation of motion due 
to pain, but no other abnormal findings.  An x-ray study 
showed normal right knee.  The diagnosis was status post 
right knee sprain and chondromalacia patella, mild to 
moderate.
On subsequent VA examination in May 2003, the appellant 
again reported a history of right knee sprain.  He stated 
that this was incurred during a football game in the late 
1970's.  Clinical evaluation was unremarkable.  The 
diagnosis was normal right knee.

VA treatment records dated April to October 2005 show 
complaints of bilateral knee pain, assessed as degenerative 
joint disease.  An x-ray revealed minimal osteoarthritis 
bilaterally.

On VA examination in March 2006, clinical evaluation was 
essentially unremarkable.  The examiner stated that, in his 
opinion, the appellant incurred no significant injury in 
service and that degenerative changes currently shown are 
consistent with the appellant's age rather than prior 
injury.

The Board acknowledges the appellant's belief that he has 
residuals of right knee sprain due to injury incurred in 
service.  However, the appellant is not competent to provide 
a medical opinion as to the cause of his current right knee 
problems.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").

The Board has been presented with positive and negative 
evidence.  The service records reflect right knee 
complaints, but no pathology was identified.  The veteran 
has alleged continuity of symptoms, yet he has not provided 
corroboration with contemporaneous records.  In 2002, there 
was a diagnosis of status post right knee sprain (presumably 
an inservice sprain.).  However, more recently the opinion 
related the disability to age rather than in-service injury.

Although the 2002 statement is positive, it is based upon an 
unsupported premise.  A right knee sprain was not diagnosed 
during service or identified during service.  Therefore, the 
opinion is of lessened probative value.  Although the 
veteran has asserted continuity of problems, in a merits 
context, lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board notes that the veteran, 
in 1983, filed a claim for service connection, but that 
claim was silent for right knee disability.  Such silence, 
when otherwise affirmatively speaking constitutes negative 
evidence.  Furthermore, right knee pathology was not 
identified during the 1983 VA examiner.  Cumulative, the 
evidence establishes that this remote report of continuity 
is not reliable.  Ultimately, the more probative evidence 
establish that chronic right knee disability was not 
manifest during service or within one year of separation and 
that the post-service disability is unrelated to service.  
The opinion of the 2006 VA examiner is more probative as to 
the origin of the disability.

Accordingly, service connection for residuals of right knee 
sprain is denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for right knee sprain is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


